DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/15/2022 has been entered.
This office action is in response to the amendment filed 08/04/2022, which amends claims 13, 26, 30, and 32-33, cancels claims 1-2, 5-7, 16, 28, 34-42, and adds claims 43-52. Claims 13, 18, 24, 26-27, 30, 32-33, and 43-52 are pending in the application.
	
	
Response to Amendment
Applicant’s amendments to the claims, filed on 08/04/2022, have been entered.
	
Response to Arguments
Applicant’s arguments, see the affidavit dated 08/04/2022, with respect to the criticality of the placement of the fluorine atom have been fully considered and are persuasive.  The rejections of record are withdrawn. 
Applicant’s arguments have overcome each and every prior art rejection remaining in the application.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 13, 18, 24, 26-27, 30, 32-33, and 43-52 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The instant specification describes compounds of the general formula below (paragraph 0054)

    PNG
    media_image1.png
    167
    173
    media_image1.png
    Greyscale

In this formula, R2 can be a fluorine atom, ring A can be a benzene ring, and R1 can be group such as hydrogen, alkyl, cycloalkyl, partially fluorinated variants thereof, partially or fully deuterated variants thereof, and combinations thereof wherein when R1 is partially fluorinated, the fluorine is on at least a beta carbon atom.
However, at no place in the specification is this combination stated as being a preferred combination.
With respect to claims 43-45, the affidavit is sufficient to demonstrate that the placement of the fluorine atom in the instant formulae in these claims shows critically improved and desirable properties over other placements of the fluorine atom, however, the original disclosure is silent to this property which qualifies the claimed structure as new matter. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL SIMBANA whose telephone number is (571)272-2657. The examiner can normally be reached Monday - Friday, 9:00 A.M. - 5:00 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.S./Examiner, Art Unit 1786                                                                                                                                                                                                        
/Sean M DeGuire/Primary Examiner, Art Unit 1786